Citation Nr: 1758815	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 3, 2001, for the grant of service-connection for a right thumb disability. 

2.  Entitlement to an effective date earlier than February 19, 2009, for the assignment of a 20 percent disability rating for a right thumb disability.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse
ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2017, the Veteran had a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.

A September 2013 Board decision remanded the issue of entitlement to an effective date earlier than February 19, 2009, for the 20 percent evaluation for the right thumb disability for issuance of a statement of the case.  The Board finds there is compliance with the prior remand.

Subsequent to the most recent statements of the case, additional evidence has been added to the claims file.  No waiver of Agency of Original Jurisdiction review (AOJ) was submitted; however, the Board finds the evidence was duplicative and/or irrelevant to the issues being decided herein.  Thus, no waiver is required.  See 38 C.F.R. § 20.1304 (2017). 

The Board notes the February 2014 statement of the case did not list the effective date for the grant of service connection for a right thumb disability as a separate issue.  However, it was clear from the Veteran's arguments that he was seeking an earlier effective date for the grant of service connection.  See, e.g., 2009 notice of disagreement; March 2014 argument from representative raising issue of clear and unmistakable error.  Pursuant to 38 C.F.R. § 3.156 (c), a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  See Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011); 38 C.F.R. § 3.156 (c)(1).  As discussed below, such instance has occurred here; therefore, the Board has recharacterized the claims as seen on the title page.  Although the RO did not explicitly consider whether an earlier effective date could be assigned for the grant of service connection, the Board is able to fully resolve this issue in his favor at this time, so it would be a waste of resources with further delay to the Veteran for the Board to remand the claim to the RO for consideration in the first instance.

In order to establish jurisdiction over the issue of entitlement to service connection for bilateral hearing loss, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The issue of entitlement to an effective date earlier than February 19, 2009, for the assignment of a 20 percent disability rating for a right thumb disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In 2003, VA received service treatment records that had existed and had not been associated with the claims file when VA first decided the Veteran's claim of service connection for a right thumb disability in December 1982.

2.  In an unappealed Board decision, dated in February 2010, the Board denied a claim for service connection for bilateral hearing loss.  

3.  Evidence received since the Board's February 2010 decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss. 

CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 30, 1982, for the grant of service connection for a right thumb disability have been met.  38 U.S.C. § 5107, 5110 (2012); 38 C.F.R. §§ 3.156, 3.160, 3.400 (2017).

2.  The February 2010 Board decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

3.  New and material evidence has not been received since the February 2010 Board decision to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.156(a), 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, neither the Veteran nor his representative has raised any issues concerning the hearing held before the undersigned with respect to the claims currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Earlier Effective Date

The Veteran asserts that he is entitled to an effective date prior to May 3, 2001, for the grant of service connection for a right thumb disability.  Specifically, asserting that the effective date should be the date of a claim in 1974 and all prior denials were clearly and unmistakably erroneous because some additional service records were associated with the claims file after those denials.  Indeed he states treatment records from Camp Pendleton Hospital were not associated with the record until 2003 and such records were the basis of his eventual grant of service connection.  

On August 30, 1982, the Veteran filed a claim for a thumb disability.  It was subsequently denied in a December 1982 rating decision due to failure to forward evidence sufficient to evaluate the claim.  The Veteran filed a request to reopen service connected disability compensation in March 1994, but a June 1994 letter to the Veteran notes that before final action could be taken on his claim, medical evidence was needed.  The Veteran filed another claim for a right thumb disability in May 2001.  In August 2001, the RO requested records from Camp Pendleton Hospital; however, in a subsequent November 2001 letter to Camp Pendleton Hospital it stated to disregard the request as the records "should" be included in the Veteran's service medical records.  The claim was denied in May 2002 and a February 2003 deferred rating decision notes to re-request records from Camp Pendleton Hospital from May, June, and July 1970 and to see previous request date August 23, 2001.  In February 2003, Military Order of the Purple Heart, the Veteran's representative at the time, submitted copies of medical records from Camp Pendleton hospital.  All such records are date stamp as February 25, 2003, and the May 2003 statement of the case notes "[m]emorandum and transmittal, MOPH, with medical records from USNH Camp Pendleton for the period 6-17-70 to 7-24-70."  The July 2004 Board decision noted that evidence in the claims file prior to the December 1982 rating decision included service medical records that did not note a chronic right thumb disorder incurred in service.  However, evidence received since the December 1982 rating decision includes "[a]dditional service medical records received from the veteran and his representative in February 2003 indeed showed that the veteran received treatment for a right thumb swelling and pain in June 1970."  Furthermore, the Board decision notes that documents "received since December 1982 provides credible supporting evidence of the veteran's in-service right thumb injury."   

If a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.  Rather, the proper course of action would have been to dismiss the appeal.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Veteran did not challenge the 2004 rating decision 

However, the receipt of new service department records will permit VA to reconsider a previously-denied claim, without requirement that the claimant first present "new and material" evidence.  See 38 C.F.R. § 3.156 (c).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of initial presentation of "new and material" evidence.  Such records include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  See 38 C.F.R. § 3.156 (c)(1).  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (Unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).  Also 38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-decided claim.

As indicated above, relevant service treatment records existed, but were not associated with the claims file until after the initial December 1982 denial of the claim.  Therefore, that rating decision did not become final per 38 C.F.R. § 3.156 (c). 

Holding that the 1982 claim did not become final means that no CUE challenge is necessary to achieve an earlier effective date for the eventual grant of service connection.  Rudd; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Rather, the Veteran's claim for an earlier effective date may be reviewed de novo.  

Thus, because the Veteran's claim was not received within one year after his separation from active duty; the effective date must be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i).  The Board acknowledges the Veteran's assertion that he filed a service connection claim in-person in 1974; however, there is no indication of any such claim or denial of service connection prior to 1982 in the record. In fact, from his testimony, it appears he visited the RO and talked with someone, but he did not state he filed a formal claim at that time, but acknowledged he did so in 1982 when he felt Vietnam Era veterans were being treated better by the VA.  The evidence of record reveals the Veteran filed an application for program of education in 1970 and continued to keep the VA up to date on enrollment certifications in 1974.  However, the first evidence of any claim for service connection was received on August 30, 1982.  As his original claim was not filed within the first year after service, service connection for a right thumb injury is granted effective August 30, 1982.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


New and Material, Hearing Loss

The Veteran asserts his bilateral hearing loss is related to service.  In May 2001, the Veteran filed a claim for hearing loss.  The claim was denied in a May 2002 rating decision, finding no evidence showing hearing loss with onset in service or a relationship to service.  The Veteran appealed the denial to the Board, which confirmed the denial in July 2004, finding no competent evidence of bilateral hearing loss.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court), which by Order in August 2007, issued a memorandum decision vacating and remanding the Board's 2004 decision.  Subsequent December 2008 and June 2009 Board decisions remanded the issue for additional development.  A February 2010 Board decision denied the claim, finding a current diagnosis of bilateral hearing loss, however, such disability was not incurred in active service, to include exposure to acoustic trauma, was not the result of service, nor had its onset within one year of discharge.  The February 2010 Board decision became final.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for bilateral hearing loss regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  For evidence to be new and material for the Veteran's claim for bilateral hearing loss, it has to show that the condition incurred in active service, was the result of service, or had its onset within one year of discharge.  

Under 38 U.S.C. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Evidence submitted subsequent to the February 2010 Board decision primarily includes lay statements, VA treatment records, private treatment records, additional VA examination, and testimony during the July 2017 Board hearing.  However, the Board finds the additional evidence does not address the unestablished facts of whether bilateral hearing loss was incurred in active service, was the result of service, or had its onset within one year of discharge.  Indeed, the medical records only cite he has a current diagnosis of hearing loss, which was already considered in the February 2010 denial.  

Although the Veteran submitted an August 2017 statement from a private audiologist, the statement primarily discussed the Veteran's already service-connected tinnitus, his previously conceded in-service noise exposure, and his current diagnosis of bilateral hearing loss.  Such evidence is not new and material.  The audiologist did not opine as to the etiology of hearing loss, only tinnitus, which, again, is already service-connected, and the fact that the Veteran has hearing loss and had noise exposure during service were known and acknowledged in the 2010 Board decision.  [Perhaps the Veteran is unaware of this fact, but service connection for tinnitus was granted effective 2001, and he has received a 10 percent rating for this condition since that time.]

In connection with this claim, the Veteran continues to reiterate that he suffered acoustic trauma in service and expresses his disagreement with his prior denials.  The Board finds his current statements to be a repetition of his previous contentions, which do not address any unestablished facts for the claim.  

As there has been no new and material evidence added to the record since the February 2010 decision pertaining to the Veteran's bilateral hearing loss claim, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss may not be reopened.  The appeal is therefore denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  
ORDER

Entitlement to an effective date of August 30, 1982, for the grant of service connection for a right thumb disability is granted, subject to controlling regulations governing the payment of monetary awards. 

New and material evidence not having been added to the record, the claim of entitlement to service connection for bilateral hearing loss is not reopened; and the claim is denied.


REMAND

The claim for entitlement to an effective date earlier than February 19, 2009, for the assignment of a 20 percent disability rating for a right thumb disability must be remanded in light of the Board's herein decision to grant an earlier effective date for the award of service connection for this condition.  It would be premature to adjudicate the current appeal period while the RO is in the process of assigning an initial disability rating for the earlier time period.  See, e.g., Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014) ("[I]t was outside the scope of the Veteran's direct appeal for the Board to revisit the issue of entitlement to a disability evaluation less than 30 percent.").

The Board would like to advise the Veteran that it is in his best interests to pro-actively either identify any medical treatment he received between 1982 and 2009, or to submit any records of such treatment, or any lay statements concerning his disability, so that the RO can retroactively assign a rating in accordance with the facts shown.  While there is certainly some relevant evidence in the file at this time, there are no records for many years during this time period.

Accordingly, the case is REMANDED for the following action:

The RO should defer consideration of the claim for an effective date earlier than February 19, 2009, for the assignment of a 20 percent disability rating for a right thumb disability until after an initial disability rating has been assigned for the disability during the time period starting from August 30, 1982.  Then readjudicate the claim, providing a supplemental statement of the case to the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


